DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2021 has been entered.
 
Status of the Claims
Amendment filed July 01, 2021 is acknowledged. Claim 8 has been cancelled. Claim 1 has been amended. Claims 1-7 and 9 are pending.
Action on merits of claims 1-7 and 9 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
wherein the protective layer is a first layer made of inorganic material, or a lamination of the first layer made of inorganic material and a second layer made of organic material.
However, amended claim 1, lines 18-19 has already claimed: wherein the protective layer is a layer made of inorganic material, or a lamination of a layer made of inorganic material and a layer made of organic material.
Although claim recites “first layer and second layer” in place of “a layer and a layer”, however, “first layer and second layer” is nothing more than labeling “a layer and a layer”. 
Thus, the scope of claim 9 is similar to the scope of claim 1. Therefore, claim 9 fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IMAMURA (US. Pub. No. 2009/0179566) of record.
With respect to claim 1, IMAMURA teaches a method for manufacturing an array substrate as claimed including: 

5providing, a first substrate (2); 
forming, an OLED display unit, on a surface of the display region (11a) on a first side of the first substrate (2); 
forming, a barrier structure (14a), on a surface of the gap region on the first side of the first substrate (2);  
10placing, a reticle (M1), on a surface of the border region on the first side of the first substrate (2) and a surface of the barrier structure (14a); 
forming, a protective layer (14c-1) covering the OLED display unit, on the first side of the first substrate, by using the reticle (M1) as a mask, wherein a boundary of the protective layer (14c) and a boundary of the barrier structure (14a) toward the display region (11a) are connected with each other; and  
15removing the reticle, and binding a circuit board (130) to the surface of the border region on the first side of the first substrate;
wherein the barrier structure (14a) is configured to prevent the protective layer (14c1) from extending to the border region, 
wherein the protective layer (14c1) is a layer made of inorganic material, or a lamination of a layer made of inorganic material and a layer made of organic material; and 
a top surface of the barrier structure (14a) is not covered by the protective layer (14c1). (See FIGs. 2, 4, 10). 


With respect to claim 9, As best understood by Examiner, the protective layer (14c1) of IMAMURA is a first layer made of inorganic material, or a lamination of the first layer made of inorganic material and a second layer made of organic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 as applied to claim 1 above, and further in view of LEE et al. (US. Pub. No. 2015/0380685) of record.
With respect to claim 2, IMAMURA teaches the method for manufacturing the array substrate as described in claim 1 above including the manufacturing process for the barrier structure (14a).  
Thus, IMAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the barrier structure being formed by an inkjet printing process or a screen printing process.  
However, LEE teaches a method for manufacturing the array substrate including:

5providing, a first substrate (101); 
forming, an OLED display unit (111), on a surface of the display region (110) on a first side of the first substrate (101); and
forming, a barrier structure (x40), on a surface of the gap region on the first side of the first substrate (101), wherein a manufacturing process for the barrier structure (x40) is an inkjet printing process or a screen printing process. (See Figs. 1, 3, 4, 9).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the barrier structure of IMAMURA utilizing the inkjet printing process or screen printing process as taught by LEE so that pattering process is avoided.

With respect to claim 6, in view of LEE, a 5height of the barrier structure (x40) in a direction perpendicular to a surface of the first substrate ranges from 4 µm to 16pm, inclusive.  
Note that, the thickness of the barrier structure (14a) is greater than 3.5 µm. Thus the height of the barrier structure (14a) from the surface of substrate (2) is obviously (3.5 µm + the thickness of layers 283 +284) within the claimed range of 4 µm to 16 µm.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 as applied to claim 1 above, and further in view of KIM et al. (US. Pub. No. 2016/0018686) of record.

Thus, IMAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the quantitative value of the horizontal distance. 
Note that, the value of greater than 0.3 mm, does not appear to be critical.
However, KIM teaches a method for manufacturing the array substrate including:
a display region (300), a border region (A) surrounding the display region (300) and a gap region (500) located between the display region (300) and the border region (A), comprising:  
5providing, a first substrate (100); 
forming, an OLED display unit, on a surface of the display region (300) on a first side of the first substrate (100); and
forming, a barrier structure (500), on a surface of the gap region on the first side of the first substrate (100), wherein a horizontal distance between a central point (1/2) of the barrier structure (500) and the border region (A2) is greater than 0.3 mm. (See FIGs. 1-3).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the horizontal distance between a central point of the barrier structure and the border region of IMAMURA being greater than 0.3 mm as taught by KIM to provide clearance for the COG driving element.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Note that the specification contains no disclosure of either the critical nature of the claimed horizontal distance is greater than 0.3 mm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

With respect to claim 4, in view of KIM, a horizontal distance between a central point (1/2) of the barrier structure (500) and a boundary of the 25circuit board (400) in the border region (A) is greater than 0.3mm, wherein the boundary of the circuit board (400) is an edge of the circuit board that is nearest to the central point (1/2) of the barrier structure (500). 
   
With respect to claim 5, The reticle of IMAMURA is overlapping the barrier structure, thus, in view of KIM, a distance between a boundary (m1) of the reticle (M1) toward the display region  (300) and a central point (1/2) of the barrier structure (500) is greater than 5 µm.  
Response to Arguments
Applicant's arguments filed July 01, 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 102
With respect to claim 1, Applicant argues: the flattening resin layers 14c are made of polyacrylic resin, which is organic material. 
However, IMAMURA, ¶ [0135], teaches: “Next, as shown in FIG. 10, as the step for fabricating the flattening resin layer, a resin coating substance …, or an organic silicide (e.g., TEOS (tetraethylorthosilicate), Si3N4) is heated and vaporized under vacuum conditions, the vaporized substance is sprayed on the inorganic bank layer 112b, …”.
At least Si3N4 is known as an inorganic material. Therefore, the limitation “wherein the protective layer is a layer made of inorganic material, or a lamination of a layer made of inorganic material and a layer made of organic material” is met.
Moreover, the top surface of the barrier layer 14a is not covered by the protective layer 14c1. (See FIG. 10). 
Note that, the limitation of claim 1 is “or”. Therefore, it is required only one condition to be met, not both.

Applicant further argues: IMAMURA fails to disclose at least the feature “the barrier structure is configured to prevent the protective layer from extending to the border region” in claim 1 of this application.
However, as shown in FIG. 10, the protective layer 14c1 is confined within the barrier structures 14a. Thus the limitation “configured to” is met.
the resin coating substance cannot flow to the outside of the peripheral bank layer 14a.”
The limitation “wherein the barrier structure is configured to prevent the protective layer from extending to the border region” is met.
Therefore, claim 1 is anticipated by IMAMURA.

Rejection under 35 U.S.C. 103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, the top surface of the barrier structure 14a of IMAMURA is not covered by the protective layer 14c1, and the barrier structure 14a clearly prevent the protective layer from extending to the border region.
Applicant does not argue the scopes of the dependent claims 2-6.  

Therefore, claims 2 and 6 are obvious over IMAMURA and LEE; and claims 3-5 are obvious over IMAMURA and KIM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829